ACCEPTED
                                                                                13-14-00565-CV
                                                                THIRTEENTH COURT OF APPEALS
                                                                       CORPUS CHRISTI, TEXAS
                                                                           7/21/2015 4:07:39 PM
                                                                         CECILE FOY GSANGER
                                                                                         CLERK


                         NO. 13-14-00565-CV
                                           FILED IN
          IN THE THIRTEENTH COURT OF13th
                                      APPEALS
                                         COURT OF APPEALS
                                     CORPUS CHRISTI/EDINBURG, TEXAS
                                         7/21/2015 4:07:39 PM
                 CORPUS CHRISTI, TEXASCECILE FOY GSANGER
                                                 Clerk
__________________________________________________________

                      FRANCIS W. SINATRA
                                     Appellant

                                    v.

                   CYNTHIA SINATRA,
                                    Appellee
__________________________________________________________

  Appealed from the 329th Judicial District Court, Wharton County, Texas
__________________________________________________________

                   APPELLANT’S REPLY BRIEF
__________________________________________________________________

LYNN KURIGER STANTON                     WARREN COLE
State Bar No. 11767600                   State Bar No. 04549500
JENKINS & KAMIN, L.L.P.                  LAW OFFICE OF WARREN COLE
TWO GREENWAY PLAZA, STE. 600             3355 W. ALABAMA, STE. 825
HOUSTON, TEXAS 77046                     HOUSTON, TEXAS 77098
TEL: (713) 600-5500                      TEL: (713) 275-4444
FAX: (713) 600-5501                      FAX: (713) 400-9144
lstanton@jenkinskamin.com                warren@warcolelaw.com

                     ATTORNEYS FOR APPELLANT
                      FRANCIS W. SINATRA, JR.

                 ORAL ARGUMENT REQUESTED
                                        TABLE OF CONTENTS

Table of Contents ..................................................................................................ii

Index of Authorities .............................................................................................iv

Issues Presented [Restated]....................................................................................vii

Argument and Authorities

I.       Reply and Additional Argument on Issue One
         [Relating to Court’s Ruling of Informal Marriage] ....................................1

         A.       Introduction and Scope of Frank’s Reply on Informal
                  Marriage .............................................................................................1

         B.       Summary of Direct and Circumstantial Evidence “For” and
                  “Against” Common Law Marriage ..................................................3

                  1.       Analysis of Cynthia’s claim of agreement to be
                           married contrasted with Frank’s evidence showing
                           no agreement ..............................................................................4

                           a.       Cynthia’s meager evidence favoring an agreement
                                    does not rise above a bare scintilla ..................................4

                           b.       Preponderance of evidence offered by Cynthia and
                                    Frank is contrary to any agreement to be married ............6

                  2.       Analysis of Cynthia’s claim of living together in Texas,
                           contrasted with Cynthia’s and Frank’s evidence showing
                           he has always lived in California ............................................13

                           a.       Preponderance of evidence offered by Cynthia and
                                    Frank is contrary to court’s ruling .................................13




                                                           ii
                           b.       Additional rebuttal on Cynthia’s claim of living
                                    together .........................................................................15

II.      Reply and Additional Argument on Issue Two and Issue Three
         [Relating to Court’s Ruling on Frank’s Hensal Road home and
         $500,000 equalization judgment ] ..............................................................18

         A.       Frank met his burden of proof to show that the Hensal
                  Road home was his separate property ...........................................18

         B.       The court abused its discretion when it allowed Cynthia
                  to withdraw her stipulation that the Francis W. Sinatra
                  Trust was separate property because the stipulation
                  was binding and conclusive as to the fact conceded and
                  Cynthia was estopped from claiming to the contrary ...................21

         C.       Frank disputes Cynthia’s arguments regarding the state
                  of discovery, Charles Gerhardt’s testimony and the
                  inventory prepared by him. ............................................................24

Prayer for Relief ..................................................................................................28

Certificate of Compliance .....................................................................................30

Certificate of Service ............................................................................................31

Index to Appendix ..................................................................................................32


A        Cynthia - Frank Correspondence
         [Petitioner’s Exhibits 29 - 32; Respondent’s Exhibits 36, 38]

B        Correspondent relating to Discovery
         [Petitioner’s Exhibits A, B, C. D]




                                                          iii
                                     INDEX OF AUTHORITIES

Cases

Bomar Oil and Gas, Inc. v. Loyd, 381 S.W.3d 689
     (Tex.App.–Amarillo 2012, pet. denied) ........................................................24

Boyd v. Boyd, 131 S.W.3d 605 (Tex.App.–Fort Worth
      2004, no pet.) ................................................................................................20

Burden v. Burden, 420 S.W.3d 305
      (Tex.App.–Texarkana 2013, no pet.). ........................................................4, 8

City of Keller v. Wilson, 168 S.W.3d 802 (Tex. 2005). ................................2, 6, 13

Farrell v. Farrell, 459 S.W.3d 114 (Tex.App.–
      El Paso 2015, no pet.) .....................................................................................7

Gary v. Gary, 490 S.W.2d 929(Tex.Civ.App.–Tyler
      1973, writ ref’d n.r.e.) ....................................................................................4

Gulf Coast Construction Co. v. Self, 676 S.W.2d 624
      (Tex.App.–Corpus Christi 1984, writ ref’d n.r.e.) .......................................22

Hart v. Webster, 2006 WL 1707975 (Tex.App.–Austin
      2006, no pet.) ................................................................................................12

In the Interest of C.M.V., —S.W.3d—, 2015 WL 2265388
       (Tex.App.–El Paso 2015, no pet. h.) ..............................................................4

In the Matter of the Marriage of Tandy, 532 S.W.2d 714
       (Tex.Civ.App.–Amarillo 1976, no writ) .......................................................21

Lewis v. Anderson, 173 S.W.3d 556
      (Tex.App.–Dallas 2005, pet. denied). .....................................................4, 12




                                                          iv
Lozano v. Lozano, 52 S.W.3d 141 (Tex. 2001) ........................................................7

Mills v. Mest, 94 S.W.3d 72 (Tex.App.–Houston
       [1st Dist.] 2002, pet. denied) ............................................................................8

Moroch v. Collins, 174 S.W.3d 849 (Tex.App.–
     Dallas 2005, pet. denied) ...............................................................................21

Russell v. Russell, 865 S.W.2d 929 (Tex. 1993) ...............................................5, 15

Small v.McMaster, 352 S.W.3d 280 (Tex.App.–Houston
      [14th Dist.] 2011, pet. denied) .........................................................................4

Thomas v. Sun Life Assurance Co. of Canada, 2010 WL 2991116
     (S.D. Tex. 2010) ....................................................................................5, 6, 15

Tompkins v. State, 774 S.W.2d 195 (Tex.Crim.App. 1987) ...................................4

Welder v. Welder, 794 S.W.2d 420 (Tex.App.–Corpus Christi
     1990, no writ) .........................................................................................20, 21

Winfield v. Renfro, 621 S.W.2d 640(Tex.App.–Houston
      [1st Dist.] 1991, writ denied). .....................................................................4, 9

Zagorski v. Zagorski, 116 S.W.3d 309 (Tex.App.–Houston
     [14th Dist.] 2003, pet. denied) ................................................................20, 21


Statutes and Rules

TEX. FAM. CODE § 2.401 .....................................................................................3, 7

TEX. CIV. PRAC. & REM. CODE, Chapter 10 ............................................................7

TEX.R.CIV.P. 13 ........................................................................................................7




                                                           v
                              ISSUES PRESENTED
                                   [Restated]

                       Issue Relating to Informal Marriage
Issue One

       The trial court abused its discretion when it ruled that Frank and Cynthia
entered into an informal marriage on or before April 27, 2002, because there is
legally insufficient, or alternatively, factually insufficient evidence to establish
the requisite elements: (1) an agreement to be married; (2) after the agreement,
living together in Texas as husband and wife; and (3) representing to others in
Texas that they are married. [Challenging Final Decree CR 193, 208-209;
Interlocutory Order-Common Law Marriage CR 156-57; Findings of Fact and
Conclusions of Law CR 224-25 at ¶¶ 3, 4, 5, 7, 11, 13, 26; See, Request for
Additional and Amended Findings of Fact and Conclusions of Law CR226-27 at ¶¶
1, 2, 3, 4 CR 229 at ¶ 11, See also Motion for New Trial CR 217 at ¶¶ 5, 6]



          Issues Relating to Characterization and Division of Property

      Because Frank contends that the trial court’s ruling on common law-informal

marriage is contrary to Texas law and should be reversed, he also contends that all

subsequent rulings which purport to divide a community estate and which

characterize portions of Frank’s separate property as owned by the non-existent

community estate and awarded to Cynthia are an abuse of discretion and erroneous

as a matter of law. However, in the event the Honorable Court upholds the common

law marriage theory, then Frank presents the following additional issues complaining

of the trial court’s Final Decree of Divorce.


                                          vi
Issue Two

        Because the evidence was legally and factually insufficient to establish the
community property character of the Hensal Road home and the funding into
the trust’s bank account which purchased the home, the trial court erred when
it failed to confirm the Francis W. Sinatra Trust as Frank’s separate property,
when it mischaracterized the funds that had purchased the Hensal Road house
as community property, and when it awarded one-half of the Hensal Road house
to Cynthia. [Challenging Final Decree at CR 194-95, 196-97, 198-99, 201-02;
Findings of Fact and Conclusions of Law at CR 224-25, ¶¶ 7, 14, 16, 28; RR 6: 59-
60; See, Requests for Additional and Amended Findings of Fact and Conclusions of
Law at CR227 ¶¶ 5, 6, CR 228 at ¶ 9, CR 229 at ¶ 12, CR 230 at ¶ 13; See also
Motion for New Trial CR 218 at ¶¶ 7, 8, 9]

Issue Three

       The trial court abused its discretion when it ordered Frank to pay Cynthia
a judgment in the amount of $500,000 to equalize its division, because there is
legally insufficient, or alternatively, factually insufficient evidence to support
the court’s finding that Frank had possession and control of $1,000,000 in
unspent cash and earnings paid to him during marriage. [Challenging Final
Decree at CR 202; Findings of Fact and Conclusions of Law at CR 224-25, ¶¶ 13, 28;
RR 6: 61-62; See, Requests for Additional and Amended Findings of Fact and
Conclusions of Law at CR 227-28 at ¶¶ 7, 8, CR 230 at ¶ 14; See also Motion for
New Trial at CR 218-19, ¶ 10]

Issue Four

      The trial court’s mischaracterization of the Hensal Road house as
community property, together with the equalization judgment of $500,000,
caused the trial court to abuse its discretion in making its property division
where the values of the assets and the equalization judgment awarded to Cynthia
resulted in a manifestly unfair, unjust, and disproportionate division of the
marital estate which is not “just and right” and which is not supported by legally
and factually sufficient evidence. [Challenging Final Decree at CR 194-200, 202-
03; Findings of Fact and Conclusions of Law at CR 1 - 2, ¶¶ 7, 11, 13, 14, 28; See,
Requests for Additional and Amended Findings of Fact and Conclusions of Law at

                                        vii
CR227 ¶¶ 5, 6, 7, 8, CR 228 at ¶ 7, 8, 9, CR 229 at ¶ 12, CR 230 at ¶¶ 13, 14]


Issue Five

      The trial court abused its discretion when it ordered Frank to pay Cynthia
$5,000 per month, because the evidence is legally insufficient, or alternatively,
factually insufficient to support the statutory prerequisites for spousal
maintenance. [Challenging Final Decree at CR 202-03; Findings of Fact and
Conclusions of Law at CR 225, ¶¶ 21, 22, 23; RR 6: 62-63; See, Requests for
Additional and Amended Findings of Fact and Conclusions of Law CR 229 at ¶¶ 19,
11; See also, Motion for New Trial at CR 219, ¶ 11]




                                        viii
                       ARGUMENT AND AUTHORITIES

I.    Reply and Additional Argument on Issue One
      [Relating to Court’s Ruling of Informal Marriage]

      A.     Introduction and Scope of Frank’s Reply on Informal Marriage.

             In order to prove the existence of an informal marriage, a proponent is

required to prove each of three statutory elements. See TEX. FAM CODE § 2.401(a)(2).

Cynthia contends that because she presented some evidence on each of the three

elements, the judgment must be affirmed without regard to undisputed facts which

rendered Cynthia’s supporting evidence incompetent.

      Frank disputes Cynthia’s interpretations of proper evidentiary review. The trial

court was not free to believe Cynthia and her claim of informal marriage when

Cynthia herself offered irreconcilable and shifting versions of events which were

negated by Cynthia herself in her pleadings, trial testimony, and documentary

evidence. Without regard for the requirement that a fact-finder’s determinations on

credibility must be reasonable, she argues this Court must give absolute deference to

the trial court’s acceptance of Cynthia as a credible witness and the weight to be

given her testimony.

      Frank contends that Cynthia’s evidence should not be afforded automatic

acceptance as to either its credibility or to its probative weight. The reasoning


                                          1
contained in City of Keller v. Wilson is key to analyzing and weighing the evidence

as to both legal and factual sufficiency. City of Keller v. Wilson, 168 S.W.3d 802,

811-12, 820 (Tex. 2005). Drawing from City of Keller, Frank contends the following

standards apply to this case:

      •      The traditional rule for a no-evidence review has never been that
             appellate courts must reject contrary evidence, noting that in some
             circumstances contrary evidence renders supporting evidence
             incompetent. Id. at 810.

      •      Evidence cannot be taken out of context in a way that makes it seem to
             support a verdict when in fact it never did. Id. at 812.

      •      When circumstances are equally consistent with either of two facts,
             neither fact may be inferred; in such a case each piece of circumstantial
             evidence must be viewed, not in isolation, but in light of all the known
             circumstances. Id. at 813-14.

      •      When circumstantial evidence of a vital fact is meager, a reviewing
             court must consider not just favorable evidence but all competing
             inferences as well. Id. at 814.

      •      Decisions by the jury (fact-finder) regarding credibility must be
             reasonable; jurors (fact-finder) are not free to believe testimony that is
             conclusively negated by undisputed facts. Id. at 820.

      In this Reply, Frank reiterates his challenges: (1) there is no objective evidence

to show that Frank entered into an agreement to remarry Cynthia following their

March 29, 2001 divorce; and (2) the preponderance of the evidence refutes Cynthia’s

contention that they lived together in Texas and throughout the world, at all times



                                           2
possible, from 2001 through 2012. 1

       As to the third element of “ . . . there represented to others that they were

married,” Frank has not disputed his introductions of Cynthia as “wife.” However,

Frank has explained the context of his “wife” references. Frank has insisted he was

not married to Cynthia after 2001, but as a gentleman, he did not choose to embarrass

Cynthia, he wanted to avoid bad feelings, and he took pride in her companionship as

a beautiful and intelligent woman. [Appellant’s Brief, pp. 29-32] In addition to the

“wife” introductions, Frank also believed it necessary to make the extraordinary

financial expenditures during the post-divorce years in order to retain her

companionship. As it turned out, he was right. Cynthia admitted she would probably

not have filed this lawsuit but for the fact that the money stopped coming. [RR 5:49]

       The trial court’s ruling of common law marriage must be reversed because two

of the requisite elements are lacking evidentiary support.

       B.      Summary of Direct and Circumstantial Evidence “For” and
               “Against” Common Law Marriage.

               In addition to the facts, argument, and authorities presented in

Appellant’s Brief [pp. 1 - 33], Frank presents the following evidence and argument

       1
                 Cynthia’s reliance on representations outside the state of Texas and her allegations
of living together in California and throughout the world are irrelevant. The statute requires the
elements to be met in Texas. See TEX.FAM.CODE §2.401(a)(2)(including “. . . they lived together
in this state as husband and wife and there [Texas] represented to others that they were
married.”).

                                                 3
as supplement to his prior brief.

             1.    Analysis of Cynthia’s Claim of “Agreement to be Married” as
                   Contrasted with Frank’s Evidence Showing “No Agreement.”

             Texas law on “agreed to be married” is well-settled. Cynthia had the

burden to prove that she and Frank agreed to create a present, immediate, and

permanent marriage relationship in Texas , and the agreement had to be specific and

made by both sides. See, e.g., In the Interest of C.M.V., —S.W.3d—, 2015 WL
2265388, * 6 (Tex.App.–El Paso 2015, no pet. h.); Burden v. Burden, 420 S.W.3d
305, 308 (Tex.App.–Texarkana 2013, no pet.); Small v.McMaster, 352 S.W.3d 280,

283 (Tex.App.–Houston [14th Dist.] 2011, pet. denied); Winfield v. Renfro, 621

S.W.32d 640, 645 (Tex.App.–Houston [1st Dist.] 1991, writ denied); see also Lewis

v. Anderson, 173 S.W.3d 556, 560 (Tex.App.–Dallas 2005, pet. denied); see also

Tompkins v. State, 774 S.W.2d 195, 208 (Tex.Crim.App. 1987); Gary v. Gary, 490
S.W.2d 929, 932 (Tex.Civ.App.–Tyler 1973, writ ref’d n.r.e.).

                   a.     Cynthia’s Meager Evidence Supporting ‘Agreement’
                          Does Not Rise Above a Bare Scintilla.

                   At trial and in her pleadings, Cynthia did not rely on

circumstantial evidence to support a tacit agreement. She presented direct evidence

of an express agreement to be married. When a party such as Cynthia offers direct

evidence, her testimony should not be viewed in isolation. It should be tested in the

                                         4
context of her other testimony and documentary, objective evidence on informal

marriage. When direct evidence is offered by the marriage proponent, and it is found

to be uncorroborated, unbolstered, and contradicted by the proponent herself, it would

be improper to rely only on circumstantial evidence to find a tacit agreement. See

generally Russell v. Russell, 865 S.W.2d at 932 (when direct evidence is not offered,

the fact-finder may look to circumstantial evidence); see also Thomas v. Sun Life

Assurance Co. of Canada, 2010 WL 2991116, *3 (S.D. Tex. 2010)(in cases where

agreement was found over the denial of the non-proponent, there was objective

evidence which showed the non-proponent’s agreement, such as jointly filed tax

returns, signing legal documents as a married person, owning joint bank accounts,

joint ownership of property as husband and wife).

             Cynthia testified that she and Frank continued to share each other’s lives

after the March 29, 2001 divorce, just as before. [RR 2: 349-50] She testified they

had a routine as husband and wife that did not change after March 29:

      I understand that we were married and then we were divorced and
      that the common-law marriage began as soon as the divorce was
      final. [RR 3: 14]

             As to the vital element of “agreed to be married,” the court’s question

to Cynthia elicited only a cursory response.




                                          5
       THE COURT:    “You’re sitting here in court today telling me that you and
                     Frank, despite your divorce, agreed to continue your
                     marriage. I think I heard you say that.”
       MRS. SINATRA: “Yes, that’s what I’m saying.” [RR 3: 86-7]

               The court’s question and Cynthia’s response do not show the requisite

intent to create an immediate and permanent marriage relationship in the state of

Texas. Because Cynthia’s evidence in support of the vital fact of an agreement to be

married failed to meet the standards set out in the case authorities referenced above,

and she did not any present objective evidence as described in Thomas v. Sun Life

Assurance, the reviewing court should consider all the evidence, including contrary

evidence. City of Keller v. Wilson, 168 S.W.3d at 814.

               b.      Preponderance of Evidence Offered by Both Cynthia and
                       Frank is Contrary to Any Agreement to Be Married.

                       Frank flatly denied that he and Cynthia ever agreed to be

remarried following their March 29, 2001 divorce. [RR 3: 97, 108] 2

                       Cynthia offered direct testimony and made pleading allegations

which presented contradictory dates and stories concerning when the parties were

informally married, i.e., when she and Frank allegedly agreed to be remarried. (May

2001 [CR 10]; February 7, 2000 [CR 21]; April 29, 2001 [CR 42]; March 29, 2001

       2
                In briefing, Cynthia claims that Frank tried to retract his statement of agreement.
[Appellee’s Brief, p. 36] Frank did not ever make any statement of agreement that would be
subject to retraction. Frank did explain the context and reasoning of his references to Cynthia as
“wife,” which likewise, were not retractions.

                                                 6
[CR 84]; March 30, 2001 [RR 3: 14]; April 2002 [RR 3: 15]).3 The variety of dates

contained in the pleading allegations violated Texas’ rules of pleading and practice

which require that signatures on pleadings constitute certification of evidentiary

support for factual assertions and claims. See generally TEX.R.CIV.P. 13;

TEX.CIV.PRAC.& REM.CODE, Chapter 10. Despite the prohibitions against groundless

pleading allegations contained in Tex.R.Civ.P. 13 and Section 10, Tex.Civ.Prac.&

Rem. Code, Cynthia, pro se, or subsequent attorneys acting at her behest, signed and

filed pleadings which could not all be true.

               Because Cynthia’s differing dates for the “agreement” were internally

inconsistent, the trial court could and should have found that Cynthia simply changed

the dates to accommodate the scenario she was trying to create. Even though she had

been the petitioner, Cynthia told the judge that she couldn’t really remember the

circumstances in 2001 as to why they got a divorce, concluding: “Perhaps – I don’t

remember.” [RR 3: 88] Cynthia’s evidence has the legal effect of “no evidence” on

the element of ‘agreed to be married.’ See Lozano v. Lozano, 52 S.W.3d 141, 148

(Tex. 2001)(applying the equal inference rule which is a species of the no evidence

rule, and emphasizing that when circumstantial evidence is so slight that any


       3
               The plain language of the statute requires the agreement to occur first in time and
then living together in Texas as husband and wife after the agreement. TEX.FAM.CODE § 2.401;
see also Farrell v. Farrell, 459 S.W.3d 114, 117 (Tex.App.–El Paso 2015, no pet.).

                                                 7
plausible inference is purely a guess, it is “no evidence.”); see also Mills v. Mest, 94
S.W.3d 72, 75-76 (Tex.App.–Houston [14th Dist.] 2002, pet. denied).4

                      Following their 2001 divorce, Frank contends that even though he

and Cynthia engaged in periods of intimacy and friendship, the documentary evidence

and the parties’ conduct established that no agreement ever occurred and no marriage

existed. For example, at trial Cynthia offered letters which defeat her claim of a post-

divorce, informal marriage. There is no instance in any of the faxed letters between

Cynthia and Frank where the parties mention remarriage, or any agreement to be

remarried, or any discussion of a then-existent marriage. [ RR 8: PX 29 - PX 34; RR

24: RX-36, RX-38] Instead, Cynthia refers to “our relationship” and never refers to

“our marriage.” When the relationship was in trouble, Cynthia writes of “going our

own way,” or “go on with your life,” which showed Cynthia’s understanding of their

relationship which could be ended by either party. See Burden v. Burden, 420 S.W.3d

at 308; Winfield v. Renfro, 821 S.W.2d at 645. 5 Reading through the sampling of

       4
               The trial court was also unwilling to commit to a date when the parties agreed to
be married. Frank specifically requested the court to amend its findings to state when each
element of informal marriage occurred and the date upon which all 3 elements concurred. [CR
229 at No. 11]
       5
               For example, Cynthia set forth detailed requests for money and concluded: “I
know that your life has moved on, and I will always care about you and love you. Perhaps after I
get a job, we can communicate like in old days as friends.” [RR 8: PX 30] In an October 1, 2009,
letter which presented an astonishing juxtaposition of monetary requests, scoldings, and
complaints interspersed with love-language, Cynthia herself acknowledged the deteriorating
relationship but made no marital allegations. For example: “I wanted to be able to share my life

                                                8
letters offered by Cynthia reveals the relationship was about Cynthia’s requests for

more money, Frank running out of money, and Frank left with no assurance that he

could enjoy Cynthia’s companionship. [RR 8: PX 27, PX 28, PX 30, PX 31, PX 33,

PX 34 (“Thank you for telling me just where I stand in your estimation for your life,

and also the one thing I seem to be good for. $” )]

                      Even when Frank told Cynthia about his relationship with Leslie

and the 2004 birth of their daughter, Josie, Cynthia’s own testimony shows that her

reaction was not that of an aggrieved wife, but rather, she focused on the money that

Frank was spending on Leslie and Josie. Cynthia complained: “He bought someone

else a house and started giving her support instead of me.” [RR 3: 28-29] Cynthia

admitted that she had known about Josie’s birth soon afterward, but in the beginning

she did not know how much money he was providing to Leslie and Josie. [RR 3: 28-

29]

               The Cynthia-Frank letters show a relationship which deteriorated due

to Frank’s inability to fund Cynthia’s lifestyle, but the letters do not evidence a

second marriage. In fact, Frank wrote “when we were married . . .” in a September 29,

2009 letter, and Cynthia did not dispute his past-tense reference in her answering




with my Francis, but life has moved on. My Francis has a life that he is comfortable in, and I am
not a part of it.” [RR 8: PX 32]

                                                9
letter of October 1, 2009. [See Cynthia’s trial exhibits, RR 8: PX 29, PX 30, PX 31,

PX 32, PX 33, PX 34] In our case, Cynthia’s own proffered documentary evidence

shows they had a relationship which could be ended at any time by either party, with

that result contemplated by Cynthia herself when she wrote of ‘life moving on.’

               Cynthia presented additional documents which underscored the fact that

Cynthia herself was aware that no agreement for a second marriage had ever been

made. For example, as the recipient of massive transfers of funds during the post-

divorce years, Cynthia was concerned over her tax liability, and her trial exhibits

show the efforts she made to assure herself that Frank had paid gift taxes arising due

to his monetary transfers to her.6 [See records from Cynthia’s CPA, Phil Stephenson,

at RR 23: PX 28, pdf 175, 183, 190-195]

               At trial, both testifying experts (Gerhardt for Cynthia and O’Connor for

Frank) testified that there is no tax impact on transfers between spouses, and

therefore, there would have been no tax impact on the money transfers if Cynthia and


       6
               Even though Cynthia is a licensed Texas attorney, a member of the Wharton Bar
Association and up to date on her CLE, she tried to portray herself as lacking legal skills and
without any knowledge of ordinary business, tax, and legal matters at various times during trial.
[See, e.g., RR 2: 347; RR 3: 18-21, 72-77] However, her portrayals are belied by her testimony
and documentary evidence (letters to Frank) in which she writes of expecting payment on a
family law case that had concluded, her work arising from court appointments, her application to
teach at South Texas College of Law, her work in the Hague during the preceding 15 years, her
description of her employment as a “Fee Attorney for United Nations” on her application for the
Kelving Way loan, and her comparisons of California and Texas taxes. [RR 22: RX 20; RR 8:
PX 32; RR 3: 44, 55; RR 5: 12, 64, 65-66]

                                               10
Frank had been married. [RR 2: 276; RR 4: 113-14] Thus, had there been an

agreement to be married and an informal marriage, neither Cynthia nor her CPA

would have been concerned about taxes because she and her CPA would have known

there would be no tax consequences for Cynthia’s receipt of money from Frank. [RR

23: PX 28 at pdf 175, 183, 190-195]

             Also, had there truly been any agreement to be married, Cynthia would

not have consented to or signed off as “head of household” on her federal income tax

returns, as “unmarried” on her loan application, and as “single” on the deed to her

home. The loan application for Cynthia’s Kelving Way home was signed by Cynthia,

alone, as “unmarried.” In executing the document, Cynthia acknowledged that her

“unmarried” representation was true and correct, and that “any intentional or

negligent misrepresentations of this information contained in this application may

result in civil liability, including monetary damages . . . and/or criminal penalties,

including but not limited to fines or imprisonment.” [RR 22: RX 20, p. 1, 3] Cynthia’s

forthright assertions of marital status in a document that carried with it the

consequence of liability for false statements is highly probative evidence that Cynthia

knew there was no marriage and that she and Frank had not agreed to remarry. See,

e.g., Russell v. Russell, 865 S.W.2d at 932 (where the Court discussed assertions as

to marital status in the context of potential liability).


                                            11
             Likewise, Frank’s federal tax returns showed his marital status as

“single,” and on the gift tax schedules he listed Cynthia, the recipient, as “ex-spouse.”

[RR 22: RX-11 through RX-19; RR 22: RX-1 through RX-8] The Francis W. Sinatra

Trust (Dated June 15, 1998) Restated September 20, 2005, states that Frank, the

settlor, is not married. The section providing for distributions at time of his death

lists Cynthia as “my former wife.” [RX-45, p. 5 ¶ 1.3, p. 11 ¶ 5.3(a)(1)] Where both

Cynthia and Frank made “single” and/or “unmarried” representations of marital

status in federal tax returns, a trust document, and loan application, the objective

evidence shows that both parties clearly knew and understood that they had not

agreed to remarry and were no longer married.

             In those cases where courts found sufficient evidence of an agreement

to be married, there was also objective evidence to support the finding of agreement,

such as jointly filed federal tax returns, signing off on legal documents as married,

and referring to an existing state of marriage. See, e.g., Lewis v. Anderson, 173
S.W.3d 556, 559 (Tex. App.–Dallas 2005, pet. denied); Hart v. Webster, 2006 WL
1707975, * 3 (Tex.App.–Austin 2006, no pet.). In our case there is no objective

evidence to support a finding of agreement, and all objective evidence is contrary to

any agreement.

             As the fact-finder, the trial court was charged with the duty to make


                                           12
reasonable decisions regarding the credibility of the party witnesses. The trial court

was not free to disregard the evidence that was contrary to informal marriage, where

both parties had declared their marital status as single. Under the authority of City

of Keller v. Wilson, the court’s unreasonable credibility and evidentiary

determinations are not immune from review and should be reversed. See generally

City of Keller v. Wilson, 168 S.W.3d at 810, 812, 813-14, 820.

       2.      Analysis of Cynthia’s Claim of “Living Together in Texas as
               Husband and Wife” Contrasted with Cynthia’s and Frank’s
               Evidence Showing Frank has Always Lived in California

               The relevant time period for the purpose of reviewing the trial court’s

order of common law marriage is between the March 29, 2001 divorce and April 27,

2002. (The trial court ruled that the parties “. . . entered into an informal marriage on

April 27, 2002.” [CR 208-09])

               a.     Preponderance of Evidence Offered by Both Cynthia and
                      Frank is Contrary to Court’s Ruling 7

                      Frank testified he has lived in California all his life. [RR 3: 93]

Cynthia admitted that Frank has always lived in California, and specified: “Mr.

Sinatra has never lived outside of 90210.” [RR 3: 54-55] At the risk of belaboring

the obvious, Frank again contends he could not have created a permanent and


       7
               In addition to the supplemental argument contained in this Reply, Frank refers the
court to his Appellant’s Brief, pp. 25-29.

                                               13
immediate marriage relationship in the State of Texas and lived in Texas as Cynthia’s

husband when he always lived in California.

                    Frank left Texas after the March 29, 2001 divorce hearing, and he

did not visit Cynthia in Texas until eight months later, when he traveled to Wharton

for the Christmas holiday in December 2001. [RR 2: 328; RR 3: 15-16] In briefing,

Cynthia incorrectly claims that after the divorce, Frank, Cynthia and her daughters

remained together in California until they all returned together to Wharton in

September 2001. (Appellee’s Brief, p. 8) In fact, Cynthia herself testified that she

stayed at Frank’s home during the spring so her daughters could finish the school

year; she went to the Hague in the summer of 2001; and the girls went to summer

camp. [RR 3: 314, 317; see also RR 8: RX-1 at App. 1, p. 9]

                    In addition to Frank’s Christmas visit with the family, Cynthia also

testified to two other visits that occurred prior to April 27, 2002. [RR 2: 329-30, with

Cynthia’s testimony incorporating ‘visit’ language, and not ‘coming back home.’]

These three visits during the year from March 29, 2001 - April 27, 2002 should not

be viewed as “living together in Texas as husband and wife” and establishing a

permanent marital relationship in Texas where at all times Frank was living in

California, and Cynthia admitted that vital fact.

                    There is no dispute that the parties’ sexual relationship continued


                                          14
after divorce. The dispute is whether the fact of “sharing a bed” during three visits to

Texas can support a finding of “living together in Texas as husband and wife.”

Cynthia’s argument and the court’s ruling illustrate the problem presented by non-

marital sexual relationships in modern society. The fact that a man and woman

engage in a sexual relationship should not mean that they lived together as husband

and wife. The Texas Supreme Court has noted the difficulty presented by non-marital

cohabitation in the context of reviewing evidence for tacit agreements, and the

reasoning should be equally applicable to this case where the court found “living

together as husband and wife” based on a non-marital sexual relationship. See Russell

v. Russell, 865 S.W.2d at 932 (changes in modern society and non-marital

cohabitation called for more careful weighing and analysis of evidence); see also

Thomas v. Sun Life Assurance Co., 2010 WL 2991116 at * 3.

             b.     Additional rebuttal on Cynthia’s claims of living together

                    Frank specifically disputes Cynthia’s claim that his post-divorce

financial support was additional evidence of informal marriage. (Appellee’s Brief,

p. 40) In fact, Cynthia testified that Frank had provided her with financial support

since 1992, six years prior to their marriage. [RR 2: 321, 339; RR 3: 37-38]

Following the 2001 divorce, Frank paid Cynthia lump sums and monthly spousal

payments, per the decree. [RR 8: PX-1, p. 2 ¶ 8, App. 1 at p. 8, ¶ 6.2 (A. and B.)]


                                          15
After that he continued to meet her demands for money, until such time as he could

not. (See Appellant’s Brief, pp. 6-10; RR 25: RX-52) Frank’s financial support was

not evidence of an informal marriage, but it was the constant factor from 1992

forward in his keeping company with Cynthia, where Frank had been paying Cynthia

before marriage, during marriage, and after marriage.

                   In briefing, Cynthia would have the Court believe that she and

Frank were in constant communication and lived together as husband and wife at all

times permitted by schedules, whether in Texas or California and when traveling.

(Appellee’s Brief, pp. 10, 16, 31, 39) However, Cynthia herself presented evidence

that is contrary to her marriage claim and the court’s ruling, for example:

             •     PX-29 in which Cynthia acknowledged she was not traveling with
                   Frank; she was disappointed in the relationship; she was excluded
                   from important moments in his life;

             •     PX-30 in which Cynthia wrote to Frank with requests for money,
                   and acknowledged his life had moved on;

             •     PX-32 in which Cynthia acknowledged that they had not spoken
                   in over a month; Leslie and Josie are a giant part of Frank’s life;
                   he pays for them to live across the hill from him; he jumps to
                   assist them; life has moved on; asking Frank to let her move into
                   his home in California;

             •     RR 5: 51-2 where Cynthia testified that Frank didn’t spend as
                   much time with her; he spent time with Leslie and Josie; he
                   wanted to raise Josie;



                                         16
             •     RX-38 in which Cynthia acknowledged that it would be ‘some
                   little time’ before he would want to see her; she invited him to
                   come for a visit when it was convenient;

             •     RX-36 in which Cynthia wrote Frank, telling him to go on with
                   his life, live his life, enjoy his money and his home, she would be
                   moved by May 1, signing off Not your weapons any more.

             Contrary to Cynthia’s assertion that the “marriage” was marked by

constant togetherness and communication, Cynthia’s letters to Frank and her

testimony established the following facts: Frank’s life was focused on Leslie and

Josie in California; Frank wanted to raise Josie in California; Frank was paying for

a home across the hill so that Leslie and Josie could be near his home; Cynthia was

not living with Frank but made requests for Frank to visit her in Texas and to allow

her to move in with him in California; Cynthia admitted she was not included in

important moments in Frank’s life; they did not see each or speak with each other for

extended periods of time; Cynthia admitted that ‘life was moving on.’ Cynthia’s

claim that she and Frank entered into an informal marriage in 2001 is defeated by her

own evidence as well as evidence presented by Frank.

II.   Reply and Additional Argument on Issue Two and Issue Three
      [Relating to Court’s Ruling on Frank’s Hensal Road home and $500,000
      equalization judgment]

      Because Frank believes that no informal marriage ever existed, he continues

to maintain that no community estate could have been accumulated which would be


                                         17
subject to division. Nonetheless, Frank offers the following short supplement and

rebuttal on the Hensal Road arguments presented in Cynthia’s brief.

       A.      Frank met his burden of proof to show that the Hensal Road home
               was his separate property.

               The trial court awarded Cynthia an undivided 50% community interest

in the Hensal Road home. [CR 196] However, Frank has contended the evidence

shows the home was purchased by the Francis W. Sinatra Trust and was paid for with

separate property funds that had been deposited into the trust’s bank account.8

•      Frank inherited separate property assets from his father, Frank Sr. Frank
       Sinatra Sr.’s estate included the Somerset Trust. Entities called Bristol, Essex,
       and Sheffield were part of the Somerset trust. These entities held reprised
       masters, movies, the Capitol Records catalog, intellectual properties in name
       and likeness. [RR 5: 92-3, 97-8] The assets had been earned by Frank Sinatra
       Sr. and the Somerset Trust had been set up by him to provide for his heirs upon
       his death. The owners of Bristol, Essex, and Sheffield were Frank, his two
       sisters, three then-living grandchildren, and two business associates.

•      Tracing Bristol, Essex, and Sheffield assets into new entities. In 2007, the
       Bristol, Essex, and Sheffield entities were folded over into an entity called FSE
       Holdco. [RR 5: 103; RX-49; RX-50] FSE Holdco then contributed a portion
       of its assets (all of the masters, likenesses, and TV shows) into another new
       entity named Frank Sinatra Enterprises (referred to as FSE). [RR 5: 97-99; RX-
       43; RX-49, RX-50] The owners of these two new entities (FSE Holdco and
       Frank Sinatra Enterprises) remain as they had been under Bristol, Essex, and
       Sheffield. [RR 5: 100-103]



       8
                 There is no dispute that Frank’s trust was created in 1998, following his father’s
death and prior to his ceremonial marriage to Cynthia. [RR 24: RX-45]


                                                18
•      The “Holdco Transaction.” As part of the creation of the new FSE Holdco
       entity and the Frank Sinatra Enterprises (FSE) entity, 50% of the assets held
       by Frank Sinatra Enterprises (FSE) were sold to Warner Music. 9 The closing
       date on the asset sale was November 19, 2007. Frank’s share of the proceeds
       was reported on his 2007 tax return as $12,367,795. [RR 22 at RX-15, p. 1; RR
       5: 103]

•      Frank’s share of the proceeds was deposited into his Frank W. Sinatra Trust
       bank account. Frank realized proceeds from the asset sale in the amount of
       $10.1 million. That amount went directly into his trust’s bank account on
       November 19, 2007. [RR 5: 103, 112-13; RR 6: 32-33]

•      Purchase of Hensal Road property. One month later, on December 21, 2007,
       the Francis W. Sinatra Trust closed on the purchase of 9706 Hensal Road. The
       home cost $4.1 million and all funds came from the trust’s bank account,
       which was the same bank account that had received the November 19, 2007
       deposit of Frank’s share of proceeds from the asset sale to Warner Music. [RR
       5: 102-103, 112-13; RR 27: RX-77] The closing statement identified the buyer
       as the Francis W. Sinatra Trust, dated June 15, 1998, and the Grant Deed lists
       the grantee as Francis Wayne Sinatra, Trustee of the Francis W. Sinatra Trust,
       dated June 15, 1998. [RR 24: RX-41, RX-43; RR 27: RX-77]

       Frank’s evidence on the inception of his right to the separate property assets

and tracing those assets through mutations and exchanges met Texas’ standards for

proving his separate property claims by clear and convincing evidence. See, e.g.,

Boyd v. Boyd, 131 S.W.3d 605, 612 (Tex.App.–Fort Worth 2004, no pet.); Zagorski

v. Zagorski, 116 S.W.3d 309, 316 (Tex.App.–Houston [14th Dist.] 2003, pet. denied).

       At the time of the November 19, 2007 Holdco Transactions and the December



       9
             The contribution agreements and operating agreements were produced to Cynthia
and were admitted as exhibits at trial. [See RX-48, 49, 50, 69, 70, 71, 79]

                                            19
21, 2007 purchase of the home on Hensal Road, the bank account that had received

the proceeds from the asset sale to Warner Music and then paid for the Hensal Road

home did not have any funds that could be deemed community property. There could

have been no commingling when all monies that could have been community

property had been paid to Cynthia. Working from Frank’s tax returns, Randal

O’Connor prepared Exhibit 52, a summary of all income which would be considered

community if the parties had been married. (Capital gain was excluded as separate

property.) [RR 5: 102, 105-108] In the column for the year 2007, the summary shows

that Frank had transferred all “community” income to Cynthia; the community

column reflected a negative, and Frank was paying Cynthia out of his separate

property. [RR: 25: RX-52]

             Although the trial court seemed to find that Frank’s separate property

became community property when it was deposited into his trust’s bank account, our

law does not require that result when the exact amount of separate property funds can

be traced into, and then out of, a bank account. See Welder v. Welder, 794 S.W.2d
420, 425 (Tex.App.–Corpus Christi 1990, no writ); Zagorski v. Zagorski, 116 S.W.3d

at 319, 20; In the Matter of the Marriage of Tandy, 532 S.W.2d 714, 717

(Tex.Civ.App.–Amarillo 1976 , no writ).

             In addition to the exhibits cited above, Frank relied on the testimony of


                                         20
Randal O’Connor, CPA, whose firm has handled Frank’s and the family’s financial

affairs for many years. O’Connor also handles payment of taxes and pays bills for

Frank. Frank does not have a personal bank account, and O’Connor writes all checks

and manages two bank accounts for Frank.10 In his role of financial manager and

overseer of Frank’s affairs, O’Connor participated in the Holdco and subsequent

Hensal Road transactions. [RR 2: 272-73; 294-95; RR 5: 95-97, 117] Even without

the wire transfers, O’Connor presented competent evidence on deposits and

expenditures from the trust’s bank account. See Moroch v. Collins, 174 S.W.3d 849,

863 (Tex.App.–Dallas 2005, pet. denied); Zagorski v. Zagorski, 116 S.W.3d 309, 317

(Tex.App.–Houston [14th Dist.] 2004, pet. denied].

       B.     The court abused its discretion when it allowed Cynthia to
              withdraw her stipulation that the Francis W. Sinatra Trust was
              separate property because the stipulation was binding and
              conclusive as to the fact conceded and Cynthia was estopped from
              claiming to the contrary.

              At the close of evidence and after O’Connor had left for California,

Cynthia withdrew her stipulation that all items listed at lines 78 - 102 were Frank’s

separate property. She requested the court to allow her to withdraw her stipulation

on line 85 which itemized the Francis W. Sinatra Trust. [Cynthia’s inventory, PX-


       10
             Frank does not have access to a personal bank account. He has cash that Randy
sends him weekly. He has credit cards. [RR 6: 19] The summaries of the flow through entity
Anomaly were in evidence. [RR 25: RX-53 to 54]

                                             21
100; RR 6: 39-41] Cynthia’s counsel also attempted to except lines 78 and 80 from

the stipulation on separate property. Cynthia further argued that Frank had failed to

prove the separate nature of the trust deposits into the account which were then

commingled.11 Frank objected to Cynthia’s request as reopening evidence and also

noted that the case had been tried under the stipulation and O’Connor was no longer

present. [RR 6: 40; see also RR 5: 134] In Gulf Coast Construction Co. v. Self, 676
S.W.2d 624, 631 (Tex.App.–Corpus Christi 1984, writ ref’d n.r.e.), the appellants in

that case argued that the appellees had failed to prove up a basic portion of their

proof. This Court overruled the point, explaining that the appellants were ignoring

the stipulations agreed upon by the parties. Id. Likewise, Cynthia and the trial court

totally ignored the stipulations in this case.

               In the course of argument, the trial court offered its conclusion that

“Somerset, Bristol and some of the others retain their separate character because they

all went into FSE Holdco. I don’t recall hearing any testimony that any of those


       11
                 In briefing, Cynthia incorrectly states that O’Connor admitted he could not trace
the funds from the trust to the house. (Appellee’s Brief, p. 54] O’Connor testified at length about
the transaction, including the deposit into the account and purchase payments out of the account.
(Cites and argument at pp. 18-21, supra.) On cross-examination, O’Connor reiterated the
payments from the trust. [RR 5: 130-31] Cynthia also incorrectly alleges that O’Connor conceded
$129,000 had been paid by Frank individually. (Appellee’s Brief, p. 56) In fact, O’Connor stated
it was the trust and had previously testified that Frank did not have a personal checking account.
As to an itemized tracing for the entire account, O’Connor testified he could do it, it would take
time, and he could give no testimony on that day. [RR 5: 132] The exercise would have been
expensive, and unnecessary under the trial stipulation as well as previous stipulations.

                                                22
wound up in the trust.”12 [RR 6: 42] The issue narrowed to whether the trial court

would allow Cynthia to withdraw her stipulation as to the entire Francis W. Sinatra

Trust, which owned Hensal Road, or whether the court would limit the withdrawal

to the monies that went in and out of the trust’s bank account. When it became clear

that the court would allow Cynthia to withdraw her stipulation as to all of the Francis

W. Sinatra Trust, Frank sought to limit the extent of the withdrawal by accepting the

description of “bank account” and “monies that have come in and out.” [RR 6: 40-44]

Counsel’s statement that the limitation to the bank account was ‘perfect, ’ should not

be viewed as waiver of objection where counsel was arguing against the even more

onerous alternative as to the entire trust and its assets.

               In fact, the court allowed Cynthia to withdraw her stipulation as to the

entirety of the Francis W. Sinatra Trust which owned Hensal Road. The decision

violated well-settled law on the conclusive effect of stipulations as to the matters

conceded. See Bomar Oil and Gas, Inc. v. Loyd, 381 S.W.3d 689, 693 (Tex.

App.–Amarillo 2012, pet. denied)(stipulation serves as proof on an issue that

otherwise would be tried and parties are thereafter estopped from claiming to the

contrary). Although Cynthia argues that Frank did not meet his burden of proof as


       12
               As noted above in ¶ II. A., Randal O’Connor testified to the sale of the assets that
the court had acknowledged were separate property and the proceeds from the sale were
deposited into the Francis W. Sinatra Trust bank account.

                                                23
to the Hensal Road home which was owned by Frank’s trust, her stipulation had

conceded the separate characterization of the trust. When Cynthia was incorrectly

allowed to withdraw her stipulation, the trial court proceeded to award Cynthia ½ of

Hensal Road property. The trial court abused its discretion where its ruling was

clearly prejudicial and deviated from guiding rules and principles governing the

binding nature of stipulations.

      C.     Frank disputes Cynthia’s arguments regarding the state of
             discovery, Charles Gerhardt’s testimony and the inventory
             prepared by him.

             Cynthia’s complaints that Frank did not produce documents that she

needed and that violated rules of discovery are without merit. Frank’s approach to

the discovery process had been open and transparent, as illustrated by letters and

emails sent by Frank’s counsel to Cynthia’s counsel and expert witness, Charles

Gerhardt, to wit:

•     On the same day that Cynthia designated her expert witness, March 5, 2014,
      Frank’s counsel wrote to Cynthia’s counsel with the suggestion for a
      conference call with the attorneys, Gerhardt and O’Connor, and with the
      additional suggestion that Gerhardt communicate directly with O’Connor to
      expedite the process. [RR 9: PX-A, attached hereto] Gerhardt emailed that he
      would contact O’Connor. [PX-B] Gerhardt never contacted O’Connor. [RR 4:
      95-6; RR 5: 88]

•     Gerhardt received a thumb drive from Frank’s counsel which contained 3,000
      documents; he also received Frank’s tax returns for the years 2003 through
      2012. [RR 4: 43]


                                        24
•      On April 22, 2014, Gerhardt received a copy of Frank’s preliminary inventory
       with its notations on proof of the various entities and identification of Bates-
       stamped documentation, together with another invitation to discuss any
       questions with Frank’s counsel or paralegal. [PX-C] A comparison of the
       preliminary inventory with Frank’s trial inventory [RR 26: RX-72]shows
       revisions only to the lowered amount of mortgage, Frank no longer owned the
       Lexus automobile, and Frank listed the promissory note to his sister.

•      On May 29, 2014, Frank provided Gerhardt with a copy of the summary
       showing income that could be deemed community under marriage and monies
       paid to Cynthia which had been prepared from Frank’s tax returns. [PX-D]

       In addition to tax returns, Frank also produced all contribution agreements,

operating agreements, trust and partnership agreements, settlement statements, and

real property documents, which are contained in the record as trial exhibits.[RR 24:

RX-41 to 50; RR 25: RX-55 to 59; RR 26: RX-60 to 71; RR 27: RX-77 to 82]

       In contrast, Cynthia did not produce an inventory until May 30, 2014, the

Friday before trial. While Frank had known the identity of Charles Gerhardt and had

offered to conference with him and answer any questions, no conference took place.

Frank never received any expert report from Gerhardt showing the subject matter, the

substance of his mental impressions and opinions, and the basis for them. Frank filed
                                                                                             13
a motion to strike the expert, which was denied. [CR 170-172; RR 4: 25, 28]

Frank made his objections at trial, all of which were overruled. [RR 4: 9, 26-7, 28, 37,

       13
               Cynthia’s counsel offered a continuance so that Gerhardt could be deposed, but as
a practical matter, Frank had been forced to borrow money from his sister to pay temporary
support and the “bleeding” on the case kept on. His counsel noted a continuance would punish
him. [RR 4: 15, 24]

                                              25
52, 54, 60]

        Frank was not provided with any calculations or methodology by which

Gerhardt arrived at nearly $2million which was allegedly owed to Cynthia. [RR 4: 17,

25-27] During Gerhardt’s testimony, it became apparent that many of his conclusions

on the character of property and the valuation to be placed on Cynthia’s claims

against a community estate were based on numerous erroneous assumptions,

projections, and mathematical mistakes. By way of example, and without listing all

of the errors, Frank points out the following:

•     Gerhardt characterized FSE as separate property, but he characterized FSE
      Holdco as community property, testifying it had been formed during the
      marriage and he did not consider the entities that were folded into the new
      holding companies. [PX-100, line 31; RR 4: 60, 118-19]

•     He characterized FWS Realty Delaware, LLC as community property [PX-100,
      line 32]. Cynthia’s counsel later corrected that mistake and admitted that FWS
      Realty Delaware should be Dorchester and was Frank’s separate property. [RR
      4: 121]

•     Gerhardt itemized one community property claim against Frank’s separate
      property based on losses which allegedly arose from Anomaly. [PX-100, line
      118] He testified that Frank was losing money on his music business, that it
      created a negative cash flow and concluded that his singing business was a
      hobby. [RR 4: 63, 125]

•     Gerhardt calculated the losses arising from Anomaly by taking a monthly cost
      between $11,845 and $18,508/month and carried it out for 144 months of
      marriage. [PX-100, lines 118-19] On cross-examination it was pointed out that
      his 144 months projection was incorrect since Anomaly had not existed until
      2005. [RR 4: 130-31]


                                         26
•     Gerhardt calculated that the community estate lost income when separate
      property was moved into FSE in 2007. [PX-100, line 122] As part of Cynthia’s
      claim he calculated the lost income as $127,469 for 6.5 years and arrived at a
      total: $1,413,548. During cross-examination it was pointed out the
      mathematics were incorrect; the total should have been listed as $838,548;
      Gerhardt admitted the mistake but said it didn’t matter. [RR 4: 105]

•      Gerhardt prepared PX-100A from tax returns and referred to it when analyzing
      the 2007 Holdco transaction (described at ¶ II. A., supra). Gerhardt referred
      to line 96, column H, which listed the 2007 capital gain of $12,408,035.
      Gerhardt testified that none of the capital gain/cash was distributed except for
      income taxes, further opining that the capital gain had been retained by
      Holdco. [RR 4: 57] Of course, there is no evidence in the record to support
      this theory, and Gerhardt failed to prepare a report explaining his mental
      impressions, opinion, and the basis for this conclusion.

      The trial court spoke to Frank’s counsel: “ . . . And it might be interesting for

you to know what I’m wondering about. . . . you really can’t tell where the cash is.”

[RR 4: 126-27] Then Gerhardt reiterated once again: “They make a cash distribution

for taxes only but they don’t distribute anything else.” [RR 4: 127]

      Regardless of the baseless opinions, assumptions, and untrustworthy

calculations shown in Gerhardt’s inventory, the trial court elected to find Gerhardt a

credible witness. The court’s credibility determination is unreasonable and required

the court to disregard and ignore clear, positive, and direct evidence presented by

Frank, O’Connor, and as contained in the transactional documents, tax returns, and

summaries. A fact-finder is not free to believe testimony that is conclusively negated.

See City of Keller v. Wilson, 168 S.W.3d at 820, 827 (“While there is some dispute


                                          27
whether Lady Justice should wear a blindfold, the metaphor was surely never

intended to suggest that justice disregards the facts.”) The court found that “Francis

Wayne Sinatra has possession and control of unspent cash and earnings paid to him

during the informal marriage and deposited in bank accounts in the name of the

Francis W. Sinatra not revealed or identified during the trial in the amount of at least

$1,000,000.” [CR 224-25, Finding No. 13] The court’s determination of Gerhardt’s

credibility was not reasonable, but nonetheless it led to the unsupported finding and

rendition of the erroneous money judgment for $500,000.

             WHEREFORE, PREMISES CONSIDERED, Appellant FRANCIS W.

SINATRA respectfully requests the Honorable Court to sustain his issue on common

law marriage, and to thereafter issue its opinion and render judgment that Appellant

and Appellee did not enter into an informal marriage; therefore, there was no

community property to divide. In the event the Court finds a marriage existed,

Appellant requests the Court to sustain his remaining issues, confirm his separate

property, vacate the Final Decree of Divorce, and remand for entry of a decree in

conformity with the Honorable Court’s opinion. Appellant requests such other and

further relief to which he may be entitled, both at law and in equity, and for which he

will ever pray.




                                          28
             Respectfully submitted,

             JENKINS & KAMIN, L.L.P.
             TWO GREENWAY PLAZA, STE. 600
             HOUSTON, TX 77046
             TEL: 713-600-5500
             FAX: 713-600-5501
             lstanton@jenkinskamin.com(non-service)
             jenkinskaminservice@jenkinskamin.com
             (e-service)

                  /s/ Lynn Kuriger Stanton
             By:_____________________________
                  Lynn Kuriger Stanton
                  State Bar No. 11767600


             LAW OFFICE OF WARREN COLE
             3355 W. ALABAMA, STE. 825
             HOUSTON, TX 77098
             TEL: (713) 275-4444
             FAX: (713) 400-9144
             Email: warren@warcolelaw.com

                  /s/Warren Cole
             By:_______________________________
                  Warren Cole
                  State Bar No. 04549500


ATTORNEYS FOR FRANCIS W. SINATRA




               29
                     CERTIFICATE OF COMPLIANCE

      This brief complies with the form requirements, including word limits, as
contained in Rule 9.4, Texas Rules of Appellate Procedure. The brief was prepared
using Wordperfect X7. The Word Count function states that the brief contains 7,447
words, excluding the items which are not to be counted under Rule 9.4(i)(1).

                                            /s/ Lynn Kuriger Stanton
                                            ________________________________
                                            LYNN KURIGER STANTON




                                       30
                        CERTIFICATE OF SERVICE

     I certify that a true copy of the above Appellant’s Reply Brief was served on
Robinson Ramsey and John Maher, who are appellate counsel and trial counsel for
Cynthia Sinatra, via e-filing, on July 20, 2015.

ROBINSON C. RAMSEY
LANGLEY & BANACK, INC.
Trinity Plaza II, Suite 900
745 E. Mulberry
San Antonio, Texas 78212
rramsey@langleybanack.com

JOHN C. MAHER, JR.
THE LAW OFFICE OF JOHN C. MAHER, JR.
212 E. Burleson Street
Wharton, Texas 77488
johncmaher@sbcglobal.net


                                     /s/ Lynn Kuriger Stanton
                                     _______________________________
                                     LYNN KURIGER STANTON
                                     Attorney for Francis Wayne Sinatra




                                       31
The APPENDIX contains the following book-marked items:


A    Cynthia - Frank Correspondence
     [Petitioner’s Exhibits 29 - 32; Respondent’s Exhibits 36, 38]


B    Correspondence relating to discovery
     [Petitioner’s Exhibits A, B, C, D]




                                     32
                                         33



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12      Petitioner's Exhibit No. 29
     Letter from Weapons to F. Sinatra
13

14

15

16

17

18

19

20

21

22

23

24

25
                            CYNTHIA SINATRA
                         Attorney and COlU1selor at Law
                               2120 Welch Street                   ,I>.ETITIONER'S-
                             Houston, Texas 77019                       EXHIBIT
                                  (713) 225-8500
                               (713) 523-7887 FAX
                             cynthiasinatra@aol.com
                                 SinaLTalaw.com

                                 August 31, 2009


Deal' Francis,

I know that Jackson Hole is one of the most beautiful places on this earth. I have
been there many times and had hoped that you would include me in special
trips, such as this. I am glad that you enjoyed the trip and had the opportunity
to inhale the Grand Tetons with your friends.

Yes, I am disappointed in our relationship. I am excluded from the important
moments in your life. I was hoping that by now you would have realized that I
am an asset to you and your organization and not a liability.

Please note that for months, I have had no credit on my credit card. I checked
today. I have not used it. I have not other income, and you have promised that I
would have $2800 credit each month for prescriptions and food. Please assure
that by tomorrow, September 1, 2009, that I have the $2800 allotment. I am going
to pay my electricity, water, prescriptions and food with that amOW1t.

Thank you for promptly calling Matt and seeing tl1at tlus is taken care of.


                                         Always,
                                            f--
                                         Weapons
                                         34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12      Petitioner's Exhibit No. 30
     Letter from Weapons to F. Sinatra
13

14

15

16

17

18

19

20

21

22

23

24

25
                       ..

                                                                         PETITIONER'S
                               CONFIDENTIAlL                               EXHIBIT


                               CYNTHIA SINATRA
                            Attorney and COLU1selor at Law
                                   2120 Welch SlTeet
                                Houston, Texas 77019
                                     (713) 225-8500
                                  (713) 523-7887 FAX
                                cynthiasinatra@aol. com
                                    Sinatralaw.com
                                  September 13, 2009

FF and Company
By Fax: 310-258-1507

Dear Francis,

I have just read tlu'ough your memo to Matt, and I want you to know that I
appreciate your fight to continue to protect us from harm. I ~ cutting back as
much as I can, and I am feeling positive about a job coming up in the near future.

In subsection b) you state tllat we have use of the Exxon card up to $200. Is that
$200 per person? I know that all of three of our vehicles will not be able to be
fueled at such rationing. Is this a clerical mistaJr-   I miss my Francis. I know that your life has moved on, and I will always care
     about you and love you. Perhaps after I get a job, we can communicate like in
     old days, as friends. My shame is too great to try to talk to you until I can
     answer your questions with something positive. I want to help. I need to help.


                                                    Always,
                                                        /'
                                                   :Jj/~vr-.-
                                                    Weapons




r
                                   35



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12   Petitioner's Exhibit No. 31
        Letter from F. Sinatra
13      to My Darling Weapons

14

15

16

17

18

19

20

21

22

23

24

25
•                                                                                         P . 0 1/02
                                                               PETITIO(IJER'S
                                                                 EXHIBIT



     MY DARLING WEAPONS,
                                                                   3\
    WELL OVER A MONTI! HAS PASSED NOW SINCE I LAST HEARD YOUR VOICl". IT HAS BEEN
    A LONG AN D BITTERLy LONELY N UMBER or DAYS 'l"HAT HAVE CAU SED MISERY AND
    LONUNC:SS. FOR A TIME, YOU AT LEAST SENT rr. .XT MBSSAGES TO ME WHICH AT LEAST
    WERE SOME COMMUN ICATION, BUT A BlTTER SUBSTITUTE. I AM MOST UNHAPPY ABOUT
    YOUR ADDITUDE IN THI S MATTER BECAUSE I BELJI'.V .~ IT IS BENEETH YOU TO lJEIJAVE
    SO.

    AS I HAVE TRlEDTO TELL YOU,SlNCE THE4·11i • WEEK OF MAY, I H!WE 1.'ROVlDED YOU
    WITH 5 TRlPS TO VARIOUS LOCATIONS. IF YOU ARE CURIOUS, I WILL TABULATE TH E.
    COSTS Of AU, OF THOSE VISITS ALONG WITH THEIR COLLATl!.RAL eXPENSES. PERHAPS
    THE NUMJ3ERS WOULD IM pRESS YOU AS TO HOW gX)JIONSIVE A PERlOD OF 3 MONTHS OF
    TRA VEL CAN BE IN THIS DAY AND AGE. I CHOSE NOT TO BRlNG YOU TO G\LJf'ORNIA
    EARLIER THIS MONTH BECAUSE I HAD MY HA NDS FULL W1 TH 7 HOUSE GUESTS ON A
    SLEEPI NG BASIS, A.C; \YJE.LL AS 12 TO 14 ON A DAILY BASIS. IT WOU LD HAVE BEEN TOO
    MUCH TO JlRlNG YOU HERE ATTHAT·f1ME. I HAD ENOUGH D1Ff1CULTY JUST KEEPI NG
    RENEE FROM D1UVING EVERYBODY CRAZY.

    SO NOW YOU RESPOND BY CUTI'l NG OFF COMMUNICATION. I 'REU EVE THAT THE
    PRlMARY RRA SC)N FOR YOUR ACTIONS IS MANIFEST. YOU DID NOT GET YO"UR WAY. FOR
    YEARS NOW, I HAVE BEEN AWARE Of YOUR POSlTlON ON HAVIN G THI NGS GO HXACTLY
    AS YOU WANTnmM 1'0, AN D I KNOW THAT YOU M,\lNTAI N THE .A.DDITUDE; ''NO ONE
    EVER SAYS NO ·CO ME"I THROUGHOU'CTHE YEARS WE H.A VE BEEN TOGETHER, I HAVE
    T1U!:'.f) NEVER TO SAY "NO" TO YOU; NOT BECAUSE YOU ALWAYS MUST HAVE THIN GS
    YOUR OWN WAY. BUT RATHER B£CAUSR I HAVE LOVED YO U SO M1JCH 'fHAT I ALWAYS
    WANTE D YOU TO HA Vf>. THINGS TH E WAY THAT you WISHED THE1"fTO BE . I HAV!'.
    BROKEN MY BACK SO MA NY TIMES TO KEEP nus ORD ER OF'THI NGS FOR YOU AND THF.
    GllU.s IN EXACTlY THIS WAY.

    BUr NOW THE TIME IS COME WHEN I CAN NO LON GER DO SUCH THINGS.
    PROFESSlONALLY AS WELL AS FINANCIALY, I AM FIGHTING FOR MY VRRY LIFE.

    \\lHEN WE WERE MARRlED, I PROVED MYSELf NOT TO 131.'. T Ii E HUSBAND YOU WANTED.
    NOT BY A LONG SHOT. AND EVEN TODAY, IT HURTS ME TO THINK or HOW
    INADEQUATE I WAS. I M.ADEMY MIND UP AfTER OUR MARlUAG£ FAILED THAT I WOULD
    AT LE.AST BE STEADfAST AND COMPLETE IN ONE PROMISE I HAD MADE TO YOU. I
    ALWAYS TOLD YOU THAT HOWEVER GREAT OR H UMBLE, I WOULD ALWAYS "SHARE MY
    FORTUNE WITH YOU".
    TJ-([S, I HA VE FAITHFULLY CARRIED OUT WITH OUT A FAILURE, OR A HESITA'nO N.
    PROMISED TO TAKE CARE OFYOU AND THE GIRLS. 1 HAV E KJ':p'rMY PROMISE IN
    SI'IARlNG WITH YOU, ALL OF MY RESOURCES.

    BUT ONE THING J NEVER PROMISED YOU WAS .. ... EVERYfHl.NG". I~ I PRnMlT THI N GS TO
    CONTINUE THE WAY ·tHEY HAVE BEEN FOR THE PAST 17 YEARS, THAT IS F.XACTI..Y WHA'j'
    YOU \v/LL HAV /:l HNDED UP TAKING FROM ME ... EVERYrnINGI THIS IS WHY I HAVE
    BEGGED YOU TO GO BACK TO WORK., SO THAT SOME OF TI-lR HEAT WID. BE REMOVED
    PROM MY PICTURE BEFO RE I GO BROKE.

    TTlEltE 1S NO REASON FOR ME TO DST AGAIN TI..m DFTAlJ.5 OF MY MASSIVE
    CONTRlllUTIONS 1'0 BOTH YOU AND THE GIRLS THROUGH ALL or- THE YEARS, BECAUSE
    YOU K..'JOW THEM SO WELL. I SENT A !..lST TO MRS.HENSLEY OF ALL THE
    RESPONS lBIUTJES THAT I WILL CONTINUE TO ASSUME IN THE FUTURE. OBVlOUSLY SHE
    SHO\VED 11' TO YOU, AND THEN YOU SEND A TEXT SCOLDlNG ME cOR SENDlNG n' TO
    I·IF.R AND NOT TO YOU. YOU ARE THE ONE WI·IO I'IAD llR(JKEN OFF COMMUNICATION.
          --;
          . SEP-29-2009   16:25                                                                  P.02/02




~.""'""
('               IN ONE INSTANCE, YOU PROMISE THAT YOU WILL GO BACK TO WORK IN ORDER TO HELP
                 TAKE THE BURDEN OFF ME. I RENT FOR YOU ONE OFFICE, AND THEN ANOTHER..
                 NEITHER ONE YOU USB FOR THE PRACICE OF LAW. IN ANOTHER INSTANCE, YOU
                 BECOME ANGRY Kf ME AND TELL ME TI-JAT IF I WASN'T SUPPORTING JOCIE,. I WOUlD
                 S141LLBEABLE TO PAY ALL OF YOUR BIllS AND THEUKE. MY SUPPORT OF YOU AND THE
                 GIRLS IN nIlS TIME PERIOD REMAINS NEARLY 310,000.000 PER MONTH. 1 DON'T
                 UNDERSTAND WHY YOU WIll. NOT ACCEPT TIllS AS A BASIS FOR YOUR fINANCIAL UFE,
                 AND PICK. UP THE REST OF THE COSTS BY WOR.I                                         36



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12      Petitioner's Exhibit No. 32
     Letter from Weapons to F. Sinatra
13

14

15

16

17

18

19

20

21

22

23

24

25
                             CYNTHIA SINATRA
                         Attorney and Counselor at Law                 PETITIONER'S
                                2120 Welch Street                        EXHIBIT
                              Houston, Texas 77019
                                  (713) 225-8500
                               (713) 523-7887 FAX
                             cynthiasinatra@aol.com
                                 Sinatralaw.com
                           Thursday, October 1, 2009


My sweet Francis,

It has been well over a month since we spoke.

I do not want to cause you misery. I, too, am lonely for the life with Fatty Francis
that I once shared, and the dreams of the life with Fatty Francis that have
evaporated.

All I hear from you each time that we did speal< is get a job. After you were
finished with the berating and the belittling, the only topic you shared was a one-
sided conversation with me that is and remains too painful to engage in, agai.n.
The love of yom life is Princess Jade. When you have lunch and diruler with
Princess Jocie, it necessarily translates into "You have IWlch and dilmer with
Jocie and Leslie". I wish that I didn't care then that the knife ill my heart
wouldn't be tmning each time you talk with such affection about this giant part
of yom life.

I have begged you for years now, just to give me the same opportwlities and
privileges that Leslie gets. You pay for her to live right over the hill from you
which is geographically desirable. She can call, and you will jump to assist her in
any little crisis. I wanted to be able to share my life with my Francis, but life has
moved on. My Francis has a life tllat he is comfortable in, and I am not part of it.

Yom letter yesterday furtller proves to me how little faith you have ill me, and
what your true feelings are about my personality and the person that I am in
yom eyes. You have talget my way. How convenient it is for you to forget how wonderful our times
have been together for the past five years. How happy we were together. All of
your focus is on my behavior. Well, I live with secrets that none of your other
family and friends shares. I am the one who lives through the pain of each
moment of cheating on me throughout the years. I live through each day
remembering that the woman who slept on my side of the bed in your arms
shares your days and evenings with you, still.

I do not want everything. Thank you for the assurances that you sent to Mary
Ann Hensley listing the items that you would continue to cover in my monthly
expenses. I am not the one who broke off communications. Your last text said
that it would be the final. That was over a month ago.

I am accepting the new financial rules that you have mandated. I have been
trying to find a job, but I have had to spend whatever little savings that I had to
continue looking and to cover the ongoing expenses of living in my home. It
won't be long before I am over extended and without any funds. My mother
doesn't have the money to help me. I am trying to arrange for a different energy
provider. The electricity has gone from $400 to $1200. All of the homes in this
area have suffered the same fate. I am fighting with them now, but I cannot exist
without electricity during this time of the year.

I didn't spend the entire $2800 that we agreed would be on my credit card this
(September) month, but with the $600 left, I am waiting for the office to pay the
allotted $2800 which should give me $3400 to pay bills and get med~cations.
Please make sure that just because I was trying to save the money from last
month, that it is added to the credit on the card with the $2800 for this month. I
am going to market with my mother to try to buy some Christmas presents
wholesale.

You really don't know how I have cut back. I have been getting myself further
and further in debt, not spending all of the credit that you have allowed me, and
trying to cut back in lieu of being able to add money from the practice of law
here.

I won the family law case that I was in, however there is still $1000 outstanding
on her payment to me. I have no other paying cases at the moment, but I will be
back in the office taking court appointments next week. I will be making
something, but please make sure that the monthly allotment on my credit card
gets paid. I have a grandchild and children that I would like to provide our

                                         2
     Christmas magic to. Christmas is my magical time of the year. I want to create
     that magic for this generation, too. I miss sharing that Christmas magic with you.
     My family and my children miss you, too.

     I do not know how to put the pieces back together. Our relationship has been so
     bankrupt, cruel and painful for so long. It is hard for me to remember when you
     once held me under your right arm, read to me, kissed me, brushed or stroked
     my hair. Where did the tenderness of our love go?

     I miss you each and every day. I do not feel that you love me any longer. We
     have discussed the many issues until I am blue in the face. I am not angry about
     the new developments in your life. I just want to be able to share them from our
     common understanding I have poured my heart out to you over and over about
     my depression and disappointment of the results of out 17 years together. By
     this time, I had always imagined that we would be together. This panic about
     expenses would be one less anxiety in our lives. We have always loved each
     other. It is time to love each other enough to trust each other, or go on our way.
     The only solution that I see is that you would take me into your home. Let me
r'   contribute by caring and sharing our home with you. I love to cook. I would like
     to be able to complete the womanly tasks of a wife daily in your life.

     I do not want life to be this way. You spend a lot of money to keep me living far
     away from you. The separation by this distance prevents the luxury I would
     have of running to meet you at the camera shop, or running some of your
     errands for you, or buying the groceries, or sharing our lives over a candle that
     we light in the kitchen as we have a quiet dinner for two at home. I could have
     worth and value in your life if you would just give me the opportunity. Other
     than the financial support that you pay to keep me far away and out of your life,
     what is your solution?

     We are decorating for Halloween this weekend. The girls are coming home.
     Please take this knife out of my heart. Let me share your life with you. I miss
     my husband, my friend, my heartbeat.

     I don't know how to respond to your letter. I miss you and I love you. You will
     always be my Francis, and I will always hold you dear in my heart. I am
     lonesome for your companionship. Please invite me to come see you as soon as
     possible. If you let me come into your life, perhaps we can be sharing Halloween
     here by the end of the month, however, I do not ever go where I am not invited.



                                             3
I guess it is up to you.

This is not the way I want it to be.

Your confused, lonesome for Francis,

 ~~
Weapons




                                       4
                                   7



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12   Respondent's Exhibit No. 36
           C. Sinatra Letter
13

14

15

16

17

18

19

20

21

22

23

24

25
     10 / ,,0/2 012 10 : 17 FAX 000200 555 1             AIm!
              Rf'R-18-2el l."" •15:
      , .J U!'f"d.O-~JI"1I           39      AI~OM~y LTD                                               ~ O O2l 002
                                 • ,              ""     ,
                                                                                                   P,GUGl




                                                                                     EXHIBIT

                                                                               I R~(p
             My FAtty PtlUlcll.
             This is not aboltt money.
             Go on with your lite (or es we always discussed ~llfe after WeapON"),
             I can look back through all Clt the Ietten! tluIt I have writtlln to you. I have
             loved you, been there lor you, alept by your hOJp!i:aI bEld, and prot~ted
             you from irate ~ membel'll, fIlCplaining your uneltplairllble behavior to
             an of oUt friends and Umily. 1very lovingly chanJ;(ed your urinl! bags.
             forgllve )'011 for all of your cheltting and JcneW In tile back Of my mind that
             when my bloom of youth WaII UllI!d up you would abandon me.
             I did not choose to 111M my health. re                                       8



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12      Respondent's Exhibit No. 38
     C. Sinatra Letter to F. Sinatra
13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                 EXHIBIT
                                                           ~
                                                           ~ OC
                                                               £)3 06

                            CONFIDENTIAL
                MEANT FOR FRANKS EYES ONLY


                             CYNTHIA SINATRA
                         Attorney and COlmselor at Law
                                2120 Welch Street
                              Houston, Texas 77019
                                  (7l3) 225-8500
                               (7l3) 523-7887 FAX
                             cynthiasinatra@aol.com
                                 Sinatralaw.com
                                 August 22, 2008


Dear Francis,

It is so difficult to begin to thank you for so many very precious moments that
we had together.

The fun we had when you were doing the Amory, Jf. show. You were smiling
then.
The helicopter ride over the Amazon right at b:eetop and the intellectual
encounters with our little people, the monkeys was a once in a lifetime
experience.

The overwhelming success of the concert out in the Amazon in Manus, was one
of the mytlucally exciting moments in my history as being your Sinatra groupy.
It was fun.

We had fun in Salvador, Curitibu, Rio, Sao Paulo, and all of the other places in
between. I will be forever thankful to you for sharing this ad ventUre with me.

Thank you for sending my meds. I know that you are reliable. Sid made it clear
that this is last time unless I see Dr. Helfingstein ..
I am so sorry for your painful and emotional hearing loss. I am going to take it
from the optimistic point of view and believe that you will be back to 100:%
within a few months.

I know that it will be "some little time" before you would want to see me, but it
seems like we are missing another driving hip to go to Vegas on the 1" for you to
do the Jerry Lewis Telethon. I love the drive with books on tape. Somehow it
places up back into the good old days.

Well, any way.

This is my insufficient attempt to thank you for sharing this advenhrre with me.
The girls and I want to invite you to come for a visit when it is convenient. I
think that they may be home the weekend of September 5th It would really be
nice to have all of us together, again.

I miss my family and I miss my Francis.

PLANB

Francis could invite the Weaspons to drive across the desert with him and, after
he does his show, he could hold the Weapons in his arms all night.

We could decide that we love each other so much, this living apart is expensive
and painful and My Francis could ask me to stay his wife , put together a model
train set together and live on into our future lives together.


I love you and hope that your loss lessens.

Love always,

Your Weapons
                              51



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12   Petitioner's Exhibit A
             Letter
13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                   17:07 :46     03-05-2014          2 12


                                                                                    . PETITIONER'S
                                                                                         EXHIBIT

                                Law Otfice of Warren Cole
                                  3355 WEST AlABAMA.sUITE 825
                                     HOUSTON, TEXAS 77098                             -               -
                                       PHONE,713·2754444
                                        FAX, 7l3-4()Q.9144


Warren Cole                                                                      Cali V. Schwan
 warrcn@vr.u-coldaw.com                                                        cali®warcolelaw.com

                                       March 5, 2014


Via Facsimile (979) 531-0355

John C. Maher, Jr.
212 E. Burleson Street
VVharton, Texas 77488

        RE:      Cause No. 46,184; In the Matter of the Marriage of Cynthia Sinatra and
                 Francis Wayne Sinatra; In the 329 th Judicial District Court of VVharton
                 County, Texas

Dear Mr. Maher,

       I received via fax today your designation of experts. I see that you have                            /
designated Charlie Gerhardt as an expert in the Sinatra case. I have known Charlie for
years and have worked with him and against him on many occasions. In order to
expedite this matter and get to the real disagreements regarding the property I am
suggesting that Charlie be able to directly communicate with Randy O'Connor. Prior to
such a conversation , I think it would be a good idea if we all had a conference call so we
can figure out what Charlie really needs as opposed to continuing a useless paper
chase.

        Please give this some thought and consideration and let me know if it appeals to
you. I am just afraid if we continue to bombard each other with discovery that all we will
do is incur needless fees .




cc:     Susan T. Goldstein
        Randy O'Connor
        Frank Sinatra, Jr.
                                                                                                            17:07:23     03-05-2014             1/2
 OOOOOOillJOO
,=-Y

                                                        Law Office of Warren Cole
                                                           3355 WEST AlABAMA.sUITE 825
                                                              HOUSTON, TEXAs 77098
                                                                  PHONE: 713·275-4444
                                                                   FAX: 713-400-9144


       Warren Cole                                                                                                      Cali V. Schwarz
       warren@warcolelaw.com                                                                                            ca1ilb?waTcolelaw com

                                                      TELECOMMUNICATIONS
                                                       CONFIDENTIAL AND PRIVILEGED

   . To comply with U. S. Treasury regulations, we advise you that any discussion of Federal tax Issues in this communication
     was not intended or written to be used, and cannot be used, by any person (i) for the purpose of avoiding penalties that
     may be imposed by the Internal Revenue Service, or (il) to promote, market or recommend to another party any matter
     addressed herein.

       This transmission and all attachments (if applicable) contains confidential information belonging to the sender and are
       legally privileged. The information is intended only for use of the indivIdual or entity named above. If you are not the
       intended recipient, you are hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance
       on the contents of this transmission is strictly prohibited. If you have received this transmission in BffOr, please notify us
       immediately at (713) 275·4444, delete the transmission from all forms of electronic or other storage, and destroy aI/ hard
       copies. Do NOT forward this transmission. Thank you.

       DATE:            March 5,2014                                              PAGES: .L
                                                                                      (including the fax cover sheet)
       FROM:           Warren Cole

       TRANSMITTED TO THE FOLLOWING:
                          NAME                                LAW FIRM                       PHONE NUMBER                      FAX NUMBER
         1.     John C. Maher. Jr.                 Attorney at Law                                                         979/531 ..0355
        2.
         3.
        4.
         5.

                                        IF ANY PROBLEMS ARISE, PLEASE CALL (713) 275-4444.
                     _.**************_.**•••***__.*.*.**._*.**.* .. A.* ... A".A' ......**** __*__..........,. *•• ********......_ _**

       DOCUMENTS TRANSMITTED: Cause No. 46,184; In the Matter of the Marriage of Cynthia
                              Sinatra and Francis Wayne Sinatra; In the 329th Judicial
                              District Court of Wharton County, Texas

                                                     Please see attached letter.
                              52



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12   Petitioner's Exhibit B
              Letter
13

14

15

16

17

18

19

20

21

22

23

24

25
Print                                                                                         Page 1 of 1



  Subject:   Sinatra Divorce

  From:      Charlie Gerhardt (charli e@gerhardtcpa.com )

  To:        warren@warcolelaw.com;

  Cc:        johncmaher@sbcglobal.net; ryan@gerhardtcpa.com;
                                                                                             EXHIBIT
  Date:      Wednesday. March 19. 2014 8:56 AM




 Warren:

 It has been suggested that I go directly to the accountant. Sounds fine with me. Please send contact
 information. I will get my arms around what I need in the next couple of weeks.
 As I move forward, I will keep You and Mr. Maher advised of my progress with follow up emails.



 Charlie Gerhardt CPA

 5615 Kirby #640

 Houston, Texas 77005

 713-520-5592 - Office

 713-520-9968 - Fax



 This correspondence is a part of my work product and can be subpoenaed. It is confidential and
 intended only for my clients and/or designated Parties use. It is not to be considered "Tax Advice" or
 to be used as "Tax Advoidance". If you received this in error, please notify me and delete copy.




https:llus-mg205.mail.yahoo.com!neo/launch?partner=sbc&.rand=19nu726m3099v                      6/3/2014
                              53



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12   Petitioner's Exhibit C
              Email
13

14

15

16

17

18

19

20

21

22

23

24

25
          From: Warren [m ailto:wa rcole@qmai l. com ]
·   '-"   Sent: Tuesday, April 22 , 20147:03 PM
          To: Charlie Gerhardt
          Cc: A. Gonzalez Ernesto
          Subject: 2014-04-21 FWS Prelim Inventory (eag).pdf

          Charlie, I know you are leaving tomorrow and wanted to get this to you . I have referenced the assets to the
          respective proof. What we have not completed is the time line for the mutations on some of the entities. All
          supporting docs have been produced. Please feel free to call or email with any questions. You are welcomed to
          send direct to Ernie with copy to me.

          Have a safe trip.

          P.S. the FWS trust and Anomaly are merely flow throughs. I expect to supplement the last inflow/outflow
          schedule by month end .


                                                                                                         PETITIONER'S
          2014-04-21 FWS Prelim Inventory (eag).pdf attached                                               EXHIBIT


                                                                                                               c.
          Warren Cole
          Sent from my iPad
                      Cause No. 46.184                            PRELIMINARY INVENTORY OF FRANCIS W. SINATRA, JR.
                     329TH District Court
                    Wharton County, Texas

                                                                       BAL.          PARTY           COM.              HUS.           WIFE
                      ASSET/LIABILITY                                 AS OF         IN POSS         VALUE              SEP.           SEP.                                    NOTES

                        REAL ESTATE
 9706 Hensel Rd., Beverly Hills. CA                                                                                                          See Grant Deed - FWS02518 to FWS002519
 Lot 9 of Tract No. 21845. per map recorded in Book 619.                                                                                     "John Eckel and Gwenn Eckel GRANT to Francis Wayne Sinatra. Trustee
Ipages 83 and 84 Inclusive of Maps                                                                                   4,600,000.00            of the Francis W. Sinatra Trust dated June 15, 1998"
                                                                                                                                             Adjustable Rate Mortgage executed August 8.2012 - City National Bank for
                                                                                                                                             $1,800.000 -FWS Trust paid the $1.800.000 on 12-20-2007 (FWS 002520
                                                                                                                                             to FWS 002525 )

                                                                                                                                             See also Deed of Trust (August 8. 2012) (FWS002527 to FWS002543)
                 Less Mortgage CNS Finance                                                                                                   "Borrower" Francis Wayne Sinatra - "Trustor" Francis Wayne Sinatra,
                                                                                                                                             Trustee of the Francis W. Sinatra Trusr

                                                                                                                                             See also Scheudle A - 2007 Tax return (FWSOO0853)
                                                                                                                                             Line 10 - "Home mortgage interest paid and reported on for 1098 -
                                                                                                                     (2.500.000.00)          ($53.753)
1913 Kelving Way. Wharton TX (50% undivided interest)
Lot Five (5) LESS. SAVE and EXCEPT the Northwest 12·.••
                                                                                                                       235,000.00            January 20, 2005 Deed of Trust executed - "CS and FSW' "Single Person"
                                          Less 112 Mortgage
                                  Amegy Mortgage Company-
                                   Loan No. 1XXXXXXX3225                                                              (140.000.00)           Need current mortgage balance (value shown estimate only)

                  CASHIBANK ACCOUNTS




            ~UTOSIBOATS/oTHER         VEHICLES

                                                                                                                                             Purchased December 30.2013; trade in was $42.000.00. $20.000
                                                                                                                                             borrowed from friend. George Kalinsky. $10.000 advance from sale of his
                                                                                                                                             Dad's memorabillia. and $4.306.96 came from FWS himslef.
2014 Lexus GX460 -VIN# JTJJM7FX9E5071114                                                                                72,000.00            See Warren's letter of January 16. 2014 to Mr. Maher, Jr. with attachments.

           INVESTMENTSIBROKERAGE ACCTS.



              BUSINESS INTERESTSffRUSTS
Anomoly Limited, LLC (100% interest)
FWS Reality Delaware. LLC (331/3% interest)
                                                                                                       -              1,200,000.00           See FWS002915 to FWS002933 and FWS002934
                                    Less deferred tax liability                                                      (3,000.000.00)
                                                                                                                                             Francis W. Sinatra Trust (est June 15. 1998
                                                                                                                                             See FWS002936 to FWSOO2962
                                                                                                                                             FWS Amendment and Restatement - 09-20-2005
Frank W. Sinatra Trust (Est June 15,1998)                                                                                                    FWS002936 to FWSOO2962
                                                                                                                                             Dorchester Real Estate • LLC formed by Nancy Sinatra on 03-24-2011
Dorchester Real Estate. LLC(33 1/3% interest)                                                                                                NSL. FWS. and TS all receive 33 1/3% on 12-11-2011)
                                                                                                                       285000.00             FWS002272 to FWSOO2307




     INVENTORY                                                                                        412212014                                                                                        Page 1
                     Cause No. 46, 184                       PRELIMINARY INVENTORY OF FRANCIS W. SINATRA, JR.
                    329TH District Court
                   Wharton County, Texas

                                                                  BAL           PARTY           COM.             HUS.          WIFE
                         ASSET/LIABILITY                         AS OF         IN POSS         VALUE             SEP.          SEP.                                           NOTES
                                                                                                                                             FWS002236 to FWS00238

                                                                                                                                             11-19-2007 FWS acquired interest in Holdco
FSE HOLOCO, LLC (20.09% interest)                                                                                                            FWS exchanged his interest in Bristol Production L.P> (21.75%), Essex
                                                                                                                1,700,000.00                 Production L.P. (33%) and Sheffield Enterprises, Inc. (27%)

               PENSIONIRETIREMENTRRAS
Screen Actor's GuRd (SAG)                                                                                                                    Confirmed as FSWs SP - Page 21 of 24 of Post Marital Agreement
American Federation of Television & Radio Artists (AFTRA)                                                                                    Confirmed as FSWs SP - Page 21 of 24 of Post Marital Agreement
American Federation of Musicians (AFM)                                                                                                       Confirmed as FSWs SP - Page 21 of 24 of Post Marital Agreement

                     UFE INSURANCE

First Colony Life Insurance POIicv number 2153436                                                                                            Confirmed as FSWs SP    -   Page 21   of 24 of Post Marital Agreement
First Colony Life Insurance policy number 2350893                                                                                            Confirmed as FSWs SP    -   Page 21   of 24 of Post Marital Agreement
Union Central Life Insurance policy number 03041827                                                                                          Confirmed as FSWs SP    -   Page 21   of 24 of Post Marital Agreement
American Federation of Musicians Local 47 Policy                                                                                             Confirmed as FSWs SP    -   Page 21   of 24 of Post Marital Agreement

                  PERSONAL PROPERTY

Fumiture & Furnishings                                                                                           400,000.00

                     MISCELLANEOUS
                                                                                                                                             FWS000056 - signed 01-10-2005
Promissory Note                                                                                                                              $40,000 plus interest at 5% due and payable pon the sake of 3420 Old
Cynthia Sinatra to Frank Sinatra (01-10-2005)                                                                     40,000.00                  Canney Road, Wharton, Texas n478.

                                     TOTAL GROSS ESTATE                                                0.00     2,892,000.00          0.00
              _..._._,     ._ enrer as negauves)

Payables                                                                                               0.00

                                           TOTAL UABIUTIES                                             0.00
                          NET ESTATE                                                                   0.00     2,892,000.00          0.00




     INVENTORY                                                                                    412212014                                                                                              Pago2
                              54



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12   Petitioner's Exhibit D
              Email
13

14

15

16

17

18

19

20

21

22

23

24

25
 Subject:   RE : Sinatra

 From:      Warren Cole (warren@wa rco lelaw.com)

 To:        charlie@gerhardtcpa.com;

 Cc:        johncmaher@ sbcglobal.net;

 Date:      Thursday, May 29, 2014 8:23 AM




Charlie, Don't know if this will help but it is an updated to/from Cynthi a taken from all tax returns,




From: Charlie Gerhardt [mailto:charlie@gerhardtcpa,com]
Sent: Thursday, May 29, 20 14 7:56 AM
To: Warren Co le                                                                        PETITIONER'S
Cc: John Maher                                                                            EXHIBIT
Subject: Sinatra



Warren:
John and I are meeting Fri day.



Charl ie Gerhardt CPA

56 15 Kirby #640

Houston, Texas 77005

713-520-5592 - Office

713 -520-9968 - Fax



This correspondence is a part of my work product and can be subpoenaed. It is confidential and
intended only for my clients and/or designated Parties use. It is not to be considered "Tax Advice" or
to be used as "Tax Advoidance". If you received this in error, please notify me and delete copy.




https://us-mg205.mail.yahoo.comlneo/launch?partner=sbc&.rand=bv5bkknOhfme5                         6/3/2014
                                                                 SUMMARY OF $$ TOIFOR BENEFIT OF CS
                                                               SCH.C    CAP GIL                 FEDERAL                           STATE              REMAINING
YEAR       WAGES. ETC.          INTEREST       DIVIDENDS      INCOME    LOSSES      PTRSHPS    TAXES PAID                       TAXES PAID            COM $$1
2003             1,906             10,448              285     128,247      (3000)    748387          147,563)                        (47,932)            437,284
2004               154              8,333              474     152,304      (3,000)   705,323         126,152)                        (41,304)            394524
2005            27,489             23,905           38,322    1359,617   1,364,359  1,224,181         505,134)                       (219,377)            229,769
2006             4,995             46,534            4,885     159,723      (3,000) 1,101,857         259,377)                        (84,413)            654,758
2007             7,307             22,436           24,725     (44,566  12,367,795     30,338      (1,848,998)                     (1,149,552)        (2,958,3101
2008             6,455             55,426           22,664     249,138        1,202 1,182,353         259,864)                        (77,889)            680,007
2009             9,017             18,649            1,602     102,050)       (200)   486,472         (93,407)                        (23,345)            296,938
2010            18,949                438              324      121,509       1,303   543,044         198,447)                        (51,724)            434,093
2011            17,098                903              134      114,447       (289)   445,864         167,956)                        (47,446)            363,044
2012             4,364             14,092            4,809      124,671       5,550   479,813         180,503)                        (62,981 )           384,265
2013             4,288             14,699           14,358      132,248       4,671   188,084         105,422)                        (21,134)            227,121
 Totals             102,022        215,863          112,582 (702,770)     13,735,391        7,135,716           (3,892,823)           (1,827,097)         1,143,493



       1 This amount reflects only what may have been deemed as community income. All CG/losses are not included since that would be separate property.
              ~

              to
                  ,
                  ~.

                  )r


   TO
C. SINATRA
    194.002
     88.574
    818.839
    503.347
    903.706
  1.009.921
    434.362
    315,759
    283,647
    113,320
    47.t~
  4,712,659